DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations similarly recited in claims 1 and 8 directed to “a probe configured to obtain information about internal temperature and composition of the food material; the at least one processor is further configured to identify a position of the probe by using the photographing unit, and to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-5, 8-12 and 15 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 8.
Claim 1 recite an automatic cooking device comprising: a light emitter configured to emit light of different wavelength bands; a photographing unit including an image sensor; a memory storing computer executable instructions; at least one processor configured to execute the computer executable instructions to control the light emitter and the photographing unit to obtain information about a kind of a food material by performing vision recognition based on a captured image of the food material, obtain characteristic information of the food material by performing spectroscopic analysis based on light reflected by emitting light of a wavelength band selected from among the different wavelength bands according to the information about the kind of the food material, and control a cooking process of the food material, based on the information about the kind of the food material and the characteristic information of the food material; and a probe configured to obtain information about internal temperature and composition of the food material; a cooker configured to operate according to the cooking process of the food material, wherein the at least one processor is further configured to identify a position of the probe by using the photographing unit, and to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the 2food material and the information about the internal temperature and composition of the food material, and wherein the position of the probe is changeable by a user.
Claim 8 recites an automatic cooking method comprising: obtaining information about a kind of a food material by performing vision recognition based on a captured image of the food material; obtaining characteristic information of the food material by performing spectroscopic analysis based on light reflected by emitting, to the food material, light of a wavelength band selected from among different wavelength bands according to the information about the kind of the food material; obtaining information about internal temperature and composition of the food material by identifying a position of a probe configured to obtain the information about the internal temperature and composition of the food material; and 4Appln. No.: 16/643,397controlling a cooking process of the food material, based on the information about the kind of the food material and the characteristic information of the food material, wherein the information about the kind of the food material and the characteristic information of the food material are obtained by a light emitter which emits light of the different wavelength bands and a photographing unit including an image sensor, wherein the controlling of the cooking process of the food material comprises controlling the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material, and wherein the position of the probe is changeable by a user which the closest prior art of Liancheng (CN 105708306), Tanio (JP 2016014546) or Eiter (WO 2018/188913) fails to disclose or render obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/17/2022